Title: To George Washington from Otis & Andrews, 8 October 1778
From: Otis & Andrews
To: Washington, George


          
            Sir
            Boston Octr 8th 1778
          
          Your Excellencys orders of 27th in favr of Colo. Baylors Regt shall be complied with as far as possible, tho haveing but a small quantity of white Cloth on hand & very little to be purchased, fear we shall not get sufficient for the demand, The Cloaks shall be immediately finished, & the articles for your Excellency & family procured.
          Clothing proper for Officers we have none of upon hand, haveing avoided any purchases for want of proper authority, Doubtless we could supply them with many articles, But unless we are directed to liquidate the price agreeable to resolve of Congress, we see not how a body of men who cry Justly & loudly for redress can be helped by our purrchases.
          We shall be happy in executeing your Excellen[c]ys orders, & are With the highest sentiments of Esteem & Respect Your Most obedt & Very Humble Sert
          
            Otis & Andrews
          
        